Title: To John Adams from François Adriaan Van der Kemp, 9 June 1819
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Olden barneveld—9 June 1819.


As I know not where mrs de Wint resides—I must address my Lett to your care—I could not indulge my Self of adopting this ignorance for an apology in not writing—as I have been So peculiarly gratified by their kind and courteous present of Verplank’s Oration—which I had not yet Seen—except in the Rev. of the N. Amer. It proves indeed that I am not forgotten, and that the Spirt of the Grand mother has fallen on her Grand-daughter—as the gratification was unexpected—So it was yet more welcome—This too—my respected Frend! muneris id tui est! My health is pretty good—the eyes remain weak—but grow not worse—at least I believe So—Blistering would not avail—now Since a fortnight—the Sublimate of Mercury is applied—externally and internally—and I hope yet—we Shall conquer that enemy—and—if not—it Shall not break my heart—determined to hold out—as long I can—I divide now my time between my labour in the garden, and the Records—and—what is a powerful aid—I got through the worst—Augis Stabulum purgavi—I have now a clean vol—an very Interesting of Law-Reports—thus—if any persecution occurs, and the Clergy was possessed by that infernal Spirt—I Shall communicate the result—
I have not yet met with Simonalis, but Shall now try to obtain a view of it—with Shall not be Soon
I ardently hope, you may enjoy the pleasure—of Seeing once more your Son and Daughter—I doubt not my Dear and respected frend, or you wait undaunted the Summons—At our age it ought to be So—I too—thanks I give to God have  debarassed my Self of all earthly cares—and grow more and more indifferent about the closing Scene—from time to time a bolt, with which our heart was rivetted is loosened—and it is natural—that we look unndismay’d at the instant, when the last Shall be removed—I am Some what younger—but have an apprehension that my departure may be Sudden—unexpected—and therefore I endeavours to be ready at the word of command—But which I am on my post, I will not Sleep—nil peractum ratus, donec aliquid peragendum remaneat. I accomplished Since Jan. nearly 1100—
I am confident, and it is among my numerous blessings—a highly valuable one—I can not—I Shall not be forgetten by John Adams—I Shall be remembered by him in his expiring moments—as I was honoured by that distinguished frend of your bosom—God bless you—my Dear and respected friend—I can not See to write more— / I am your Sincere and obliged frend


Fr. Adr. vander Kemp—




